                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTzuCT OF TEXAS
                                  LUBBOCK DIVISION


CONNIE C.,                                          )
                                                    )
                      Plaintifl.                    )
                                                    )
                                                    )
                                                    )
NANCY A. BERRYHILL, Acting                          )
Commissioner of Social Security,                    )
                                                    )
                      De 1-endant                   )   Civil Action No. 5:18-CV-0169-C-BQ



                                                ORDER

       The Cou( considered the Repo( and Recommendation entered by the Magistrate Judge

on May 30. 2019. No timely objection was filed by any party. The Court finds that the Report

and Recommendation should be ADOPTED and the hearing decision REVERSED.

       Accordingly, the Court ORDERS that this case be REMANDED to the Commissioner

for futher adjudication consistent with the content of the well-reasoned and thorough Report and

Recommendation.

       Datcd this                  June,20te.
                                                        /
                    '0'o^rof                                I



                                                I
                                                                   l4ra'z
                                                         C        GS
                                                SENIOR UNI      D STA'IES I)      CT JUDGE


                                                                            I
